      Case: 1:19-cv-01696-JPC Doc #: 43 Filed: 06/24/21 1 of 3. PageID #: 543




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 SAVON THOMAS & COLLEEN E.                )   Case No. 1:19-cv-01696
 MCLAUGHLIN, et al.,                      )
                                          )   (Consolidated with
       Plaintiffs,                        )   Case No. 1:20-cv-01387)
                                          )
 v.                                       )   Judge J. Philip Calabrese
                                          )
 AMAZON.COM SERVICES, INC.                )
 & AMAZON.COM, INC., et al.,              )
                                          )
        Defendants.                       )
                                          )

                                       ORDER

       Although no party raises the issue, the Court has an independent obligation to

examine its own jurisdiction. See, e.g., Nikolao v. Lyon, 875 F.3d 310, 315 (6th Cir.

2017) (citations and quotations omitted); Mercurio v. American Express Centurion

Bank, 363 F. Supp. 2d 936, 938 (N.D. Ohio 2005). “[F]ederal courts have a duty to

consider their subject matter jurisdiction in regard to every case and may raise the

issue sua sponte.” Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd.,

556 F.3d 459, 465 (6th Cir. 2009).

       The single count in the complaint alleges violation of Section 4111.03 of the

Ohio Revised Code, the State’s overtime compensation statute. (ECF No. 1, PageID

#7.) Plaintiffs invoke the Court’s jurisdiction under 28 U.S.C. § 1332 based on

diversity of citizenship and because the amount in controversy exceeds $75,000,

exclusive of interest and costs. (ECF No. 1, ¶ 4, PageID #1.) Although Plaintiffs seek

to maintain this lawsuit on their behalf as well as on behalf a class of those similarly
     Case: 1:19-cv-01696-JPC Doc #: 43 Filed: 06/24/21 2 of 3. PageID #: 544




situated, they do not invoke the Court’s jurisdiction under the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d). (ECF No. 1, ¶ 4, PageID #1.)

      Under the law of this Circuit, plaintiffs in a class action may not aggregate the

value of their respective claims to meet the amount-in-controversy requirement

under Section 1332(a) to establish federal jurisdiction.       See Everett v. Verizon

Wireless, Inc., 460 F.3d 818, 823–24 (6th Cir. 2006). In other words, for the Court to

have jurisdiction, each plaintiff must demonstrate that his or her claims meet the

minimum amount-in-controversy requirement. Aggregation is only permitted where

the plaintiffs “unite to enforce a single title or right in which they have a common and

undivided interest.” Snyder v. Harris, 394 U.S. 332, 335 (1969). Such is not the case

here because each prospective plaintiff has separate claims to the amounts

Defendants allegedly owe to them for overtime hours worked.

      In addition, the record reflects that Plaintiff Thomas worked for Defendant

Amazon.com Services, Inc. from October 2018 through May 8, 2019 at a rate of $15.00

per hour. (ECF No. 41-1, PageID #407; ECF No. 40-3, PageID #349.) Given these

allegations, the Court has doubts that Mr. Thomas meets the amount-in-controversy

requirement for federal jurisdiction in this matter.

      Therefore, the Court orders each party to file a brief—not to exceed seven

pages—no later than July 9, 2021 to address whether the Court has jurisdiction.

      SO ORDERED.




                                           2
    Case: 1:19-cv-01696-JPC Doc #: 43 Filed: 06/24/21 3 of 3. PageID #: 545




Dated: June 24, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                      3
